Howard, J. —
The plaintiff in error was prosecuted and convicted, under an Act, of August 29, 1850, (c. 202,) “in relation to common sellers of intoxicating liquors.” But, before judgment and sentence were awarded, that Act had *64been repealed unqualifiedly, by the statute of 1851, (c. 211, § 18,) without any saving clause, as to actions or prosecutions pending' upon its provisions. There was then no law in force, upon which the judgment can be sustained. Inhab'ts of Saco v. Gurney, 34 Maine, 14, and cases there cited.

The errors, therefore, are all well assigned, and the judgment is reversed.

Shepley, C. J., and Tenney, Rice and Hathaway, J. J., concurred.